Citation Nr: 1718944	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974 and from May 1976 to May 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2015 for further development.

In November 2014, the Veteran testified before the undersigned Veteran's Law Judge at a Travel Board hearing.  The hearing transcript has been associated with the electronic file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the appeal is required because updated VA Medical Records show that the Veteran is getting monthly Social Security Disability (SSD) payments.

A review of the electronic file shows that records from the Social Security Administration have not been obtained.  As such records may help establish entitlement to a service connected disability a remand is warranted.  As VA has notice of the existence of Social Security records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321   (Fed. Cir. 2010).




Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain from the Social Security Administration any records pertinent to disability benefits and any pertinent, outstanding medical records concerning the pending claim.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




								

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




